Title: From Thomas Jefferson to John Bondfield, 17 May 1788
From: Jefferson, Thomas
To: Bondfield, John


          
            
              Sir
            
            Paris May 17. 1788.
          
          On my return from Amsterdam, I found here your favours of March 7. and April 19. of which I have now the honor to acknolege the receipt. The vin de Sauterne was also safely arrived. I had left directions for paiment of the bill for it, expecting you would have been so kind as to draw on me immediately for the amount. Whenever you shall do this, it shall be duly honoured; only be so good as to draw paiable at some days sight, to guard against the inconvenience of my being out of the house when the bill is first presented, which in the case of a bill from Lorient in one instance subjected me to a protest. I will also ask the favor of you to purchase for me from Monsieur le Comte de Fumelle 125 bottles of his vin d’Hautbrion of 1784. of which you say he has some hogsheads still, and to forward it by the way of Havre to the care of M. Limozin, or Rouen to the care either of Mr. Garvey or M. Montfort. Your bill for the amount of that also shall be duly honored.—I inclose you a letter from the Count de Montmorin on the subject of two strollers who call themselves Americans. If they be really such and are still in the hands of the Police I would trouble you to reclaim them, provided they can work their passage home on some ship. But if this will occasion any expence, they must remain where they are, as neither money nor authority has been put into my hands to send them home at the publick expence.  I have the honor to be with great esteem, Sir, your most obedient & most humble servt.,
          
            Th: Jefferson
          
        